EXHIBIT 10.4                              


HNI CORPORATION SUPPLEMENTAL INCOME PLAN




HNI Corporation, an Iowa corporation (the "Corporation"), established this HNI
Corporation Supplemental Income Plan, formerly called the HNI Corporation ERISA
Supplemental Retirement Plan (the "Plan"), effective on May 8, 1995.  The
Corporation has amended and restated the Plan from time to time, most recently
effective January 1, 2005.  The Corporation hereby again amends and restates the
Plan, effective February 17, 2010 (the "Restatement Date"), to accomplish
certain changes to its form and operation.


1.           Purpose of the Plan.  The purpose of the Plan is to provide to
selected executives benefits equal to the amounts which, but for limitations
imposed by the Code or plan provisions, would have been provided by the HNI
Corporation Profit Sharing Retirement Plan (the "Profit Sharing Retirement
Plan") and the HNI Corporation Cash Profit Sharing Plan (the "Cash Profit
Sharing Plan").


2.           Definitions.  Except as otherwise defined in the Plan, capitalized
terms used herein shall have the respective meanings assigned to such terms in
the Profit Sharing Retirement Plan.


3.           Participation.  Each Member of an Employer or Participating
Affiliate whose Credited Compensation for any calendar year, determined under
the Profit Sharing Retirement Plan, exceeds $170,000 (or such other amount as
may be in effect under Section 401(a)(17) of the Code for such year) and who has
been selected for participation by the Corporation's Board of Directors (the
"Board") shall be a Participant in the Plan.  For this purpose, Credited
Compensation shall be determined without regard to (a) any election by the
Participant to defer any compensation earned for such year, (b) any payments
made pursuant to the HNI Corporation Long-Term Performance Plan or other similar
incentive plan for such year, (c) any awards made under the HNI Corporation 2007
Stock-Based Compensation Plan (the "Stock-Based Compensation Plan") for such
year, (d) the limits under Code Section 401(a)(17) or (e) the requirement that
Credited Compensation be computed on the basis of a twelve-month period ending
September 30.  The Plan is intended to be an unfunded bonus plan that is neither
subject to ERISA nor Section 409A of the Code.


4.           Benefits.


 (a)           Benefits in Respect of the Profit Sharing Retirement Plan.  As
soon as practicable after the last day of each calendar year, the Corporation
shall determine the amount of Qualified Non-Elective Contributions that would
have been credited for such year to the Participant's Account under the Profit
Sharing Retirement Plan for such calendar year but for the annual limitation on
compensation that may be taken into account pursuant to Code Section 401(a)(17)
and the annual limitation on benefits pursuant to Code Section 415, as set forth
in the Profit Sharing Retirement Plan.
 
 (b)           Benefits in Respect of Cash Profit Sharing Plan.  As soon as
practicable after the last day of each calendar year, the Corporation shall
determine an amount equal to the payments such Participant would have received
under the Cash Profit Sharing Plan in such year
 

 
1 

--------------------------------------------------------------------------------

 

in respect of the Participant's Compensation, as described in Section 2, but for
the limitations imposed under the terms of the Cash Profit Sharing Plan on
eligible earnings at the level specified in Code Section 401(a)(17) with respect
to a qualified defined contribution plan.
 
 (c)           Distributions.  On the first day of the Corporation's March
fiscal month following the end of the Corporation's fiscal year for which a
benefit is determined under Paragraphs 4(a) or (b) above, the benefit determined
for each Participant shall be paid either in shares of Stock, as a Stock Grant
Award issued under the Stock-Based Compensation Plan, or cash, as determine by
the Human Resources and Compensation Committee of the Board (the "Committee") in
its discretion.  The number of shares of Stock to be paid as a Stock Grant Award
shall be determined by dividing the amounts determined under Paragraphs 4(a) and
(b) above by the closing price of a share of the Corporation's common stock on
the date the award is paid, with cash paid in lieu of any fractional share.  Any
shares issued under the Plan shall not be transferable, whether by sale, pledge,
gift, or otherwise, while the Participant is employed by the Corporation or any
of its Subsidiaries.  Provision for all income tax withholding and other
employment taxes shall be made pursuant to Section 8.8 of the Stock-Based
Compensation Plan.  For purposes of the Plan, the terms "Stock Grant Award" and
"Subsidiary" shall have the same meaning as in the Stock-Based Compensation
Plan.
 
5.           Administration.  The Committee shall be charged with the
administration of the Plan, shall have the same powers and duties and shall be
subject to the same limitations with respect to the Plan as the Fund Committee
under the Profit Sharing Retirement Plan.  Decisions of the Committee shall be
conclusive and binding upon all persons claiming benefits under the Plan.


6.           Nonassignment of Benefits.  Notwithstanding anything contained
herein or in any other plan maintained by the Corporation to the contrary, it
shall be a condition of the payment of benefits under the Plan that neither such
benefits nor any portion thereof shall be assigned, alienated or transferred to
any person voluntarily or by operation of any law, including any assignment,
division or awarding of property under state domestic relations law (including
community property law).  If any person shall endeavor to purport to make any
such assignment, alienation or transfer, the amount otherwise provided hereunder
which is the subject of such assignment, alienation or transfer shall cease to
be payable to any person.


7.           No Guaranty of Employment.  Nothing contained in the Plan shall be
construed as a contract of employment between any employee and his or her
Employer or as conferring a right on any employee to be continued in the
employment of an Employer.


8.           Amendment and Termination.


 (a)           The Board reserves the right at any time to amend or terminate
the Plan.  The Committee may amend the Plan from time to time as it deems
necessary or advisable except that any amendment which would terminate the Plan
or modify its formula for contributions shall require advance approval of the
Board.
 

 
2 

--------------------------------------------------------------------------------

 

 (b)           Notwithstanding the foregoing, no amendment shall operate
directly or indirectly to deprive any Participant of his or her vested interest
in the Plan immediately prior to the effective date of the amendment.
 
 (c)           Each amendment (including any termination of the Plan) shall be
adopted by the Committee, pursuant to the authority granted to it by the Board.


9.           Miscellaneous.


 (a)           Certain Profit Sharing Retirement Plan Provisions.  Except as
otherwise provided herein, the provisions contained in Sections 11.2 (relating
to applicable law and  severability) and Article 13 (relating to Adoption by
Affiliates) of the Profit Sharing Retirement Plan are hereby incorporated herein
by reference, and shall be applicable as if such provisions were set forth
herein.


 (b)           Successors and Assigns.  The provisions of the Plan shall bind
and inure to the benefit of each Employer and its successors and assigns, as
well as each Participant and his or her beneficiaries and successors.


 
 
 
 
 
 
 
 
 
 

 
 
3 

--------------------------------------------------------------------------------

 
